DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.

Regarding claims 35, 44 and 50, applicant argues that the originally filed disclosure supports the elements rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The applicant cites paragraph [0053], “if a number of users request the same content, the system may store a separate copy in each requesting user’s file locker”.
Initially the claim language sets up storing a first copy of a content item in a second buffer (e.g. for recording) of a first file locker associated with a first user. However, while the examiner agrees that the specification teaches the possibility of duplicate file storage requests, e.g. same content, from multiple users; the original disclosure is silent to provide support for the same user (e.g. first user) requesting to record the same content twice. 
Therefore, there is no support for the claimed: “receiving a command to store a second copy of the content item in the second buffer of the first file locker associated with the first user; reducing, based on determining that the first copy of the content item and second copy of the content item comprise the same content, redundant use of storage space”.

Regarding claims 35, 44 and 50, applicant argues that Ellis and Rossetti does not teach the “second buffer for time-shifted recording of content”, “storing a first copy of content item in a second buffer of a first file locker associated with a first user”, and “receiving a command to store a second copy of the content item in the second buffer of the first file locker associated with the first user; and reducing, based on determining that the first copy of the content item and the second copy of the content item comprise the same content, redundant use of storage space” (Remarks page 9); 
However, the examiner respectfully disagrees with the applicant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Ellis discloses a network PVR space allocated to each user equipment; Paragraphs [0023] [0028] [0393] figures 1 and 66. The examiner notes that aforementioned nPVR space allocated to each user equipment reads on the claimed “first file locker associated with a first user”.
Wherein the nPVR storage space is divided space dedicated to live TV buffering + storage dedicated to user requested content recording; Paragraphs [0250] [0460] [0461] figures 18 and 113. Therefore, the nPVR storage space dedicated to buffering television content reasonably reads on the claimed “second buffer for time shifted recording of content”, as claimed. 

Moreover, Ellis teaches that in a single program guide environment, in order to not re-record a program, an interactive television application may check a global list of programs 6002 in an nPVR to determine whether a program that has been selected to be recorded is already available from the network PVR of the household; paragraphs [0025] [0026] [0423] [0424] figure 87. Hence, avoiding the re-recording of content.
Therefore, Ellis clearly discloses “receiving a command to store a second copy of the content item in the second buffer of the first file locker associated with the first user; and reducing, based on determining that the first copy of the content item and the second copy of the content item comprise the same content, redundant use of storage space”, as claimed.

However, Ellis fails to explicitly disclose a second filed locker, and “storing, while the first copy of the content item is stored in the second buffer of the first file locker, a third copy of the content item in a second buffer of a second file locker associated with a second user”. 
Rosseti further envisions that selected broadcast programs are recorded in response to a user request, wherein the resulting copy of the programs is stored in a storage space associated with the user terminal for its exclusive use; paragraph [0011]. In other words, each user’s network PVR storage 252, 254, etc. are assigned exclusively to each of a plurality of users 212, 214, etc.; Paragraphs [0011] [0035] [0036] figure 2. Therefore, if multiple users request to record the same program, each network PVR storage space 252, 254, etc. would record its own copy; paragraphs [0023] [0035] figure 1; since each storage (e.g. file locker) space is exclusive to each user.
Therefore, Rosseti clearly discloses “storing, while the first copy of the content item is stored in the second buffer of the first file locker, a third copy of the content item in a second buffer of a second file locker associated with a second user”, as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 35, 44 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,888,267 in view of Ellis et al. (Pub No US 2002/0174430). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader version of the invention scope already captured by claims 1-11 of U.S. Patent No. 9,888,267; except for “storing a first copy of a content item in a first file locker associated with a first user; receiving a command from the first user to store a second copy of the content item in the first file locker associated with the first user; and reducing, based on determining that the first copy of the content item and second copy of the content item comprise the same content, redundant use of storage space.”
Nevertheless, in a similar field of endeavor Ellis discloses storing a first copy of a content item in a first file locker associated with a first user (Paragraph [0452] figure 108; buffer, i.e. store, a program that the user has selected to watch 8102); receiving a command from the first user to store a second copy of the content item in the first file locker associated with the first user (Paragraph [0452] figures 96 and 108; user may request to record, i.e. store, the current program being watched 8104); and reducing, based on determining that the first copy of the content item and second copy of the content item comprise the same content, redundant use of storage space (Paragraphs [0025] [0026] [0423] [0424] figure 87; in order to not re-record a program, an interactive television application may check a global list of programs 6002 to determine whether a program that has been selected to be recorded is already available from the network PVR).
.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 44 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

same user requests to record the same program twice. Hence, there is no support for the claimed: “receiving a command to store a second copy of the content item in the second buffer of the first file locker associated with the first user; reducing, based on determining that the first copy of the content item and second copy of the content item comprise the same content, redundant use of storage space”.
Initially the claim language sets up storing a first copy of a content item in a second buffer (e.g. for recording) of a first file locker associated with a first user. However, while the examiner agrees that the specification teaches the possibility of duplicate file storage requests, e.g. same content, from multiple users; the original disclosure is silent to provide support for the same user (e.g. first user) requesting to record the same content twice.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 35-37, 41-45, 47-52 and 54-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al. (Pub No US 2002/0174430) further in view of Rossetti et al. (Pub No US 2013/0104176). Hereinafter, referenced as Ellis and Rossetti, respectively.

Regarding claim 35, Ellis discloses a method comprising: 
establishing, by a network computing device (Paragraphs [0161] [0181] [0435] fig. 1; PVR based at remote server 112), a plurality of file lockers, wherein each of the file lockers (Figure 1):
is associated with a respective user of a plurality of remote users (Paragraphs [0023] [0028] [0393] figures 1; plurality of user equipment 122);
comprises a predetermined amount of network storage space allocated to the respective user (Paragraphs [0023] [0028] [0393] figures 1 and 66; PVR space allocated to each user equipment); 
and is partitioned into: a first buffer for pausing the content (Paragraphs [0250] [0460] [0461] figures 18 and 113; space dedicated to live TV buffering); 
and a second buffer for time-shifted recording of content (Paragraphs [0250] [0460] [0461] figures 18 and 113; storage dedicated to content recording);
storing a first copy of a content item in a second buffer of a first file locker associated with a first user (Paragraph [0452] figure 108; buffer, i.e. store, a program 
receiving a command to store a second copy of the content item in the second buffer of the first file locker (Paragraph [0025]; global list of programs that are presently stored on the user nPVR) associated with the first user (Paragraphs [0025] [0026] [0423] [0424] figure 87; in a single program guide environment, in order to not re-record a program, an interactive television application may check a global list of programs 6002 to determine whether a program that has been selected to be recorded is already available from the network PVR of the household);
reducing, based on determining that the first copy of the content item and second copy of the content item comprise the same content, redundant use of storage space (Paragraphs [0025] [0026] [0423] [0424] figure 87; in order to not re-record a program, an interactive television application may check a global list of programs 6002 to determine whether a program that has been selected to be recorded is already available from the network PVR).
However, it is noted that Ellis is silent to explicitly disclose storing, while the first copy of the content item is stored in the second buffer of the first file locker, a third copy of the content item in a second buffer of a second file locker associated with a second user.
Nevertheless, in a similar field of endeavor Rossetti discloses storing, while the first copy of the content item is stored in the second buffer of the first file locker (e.g. network PVR storage 252), a third copy of the content item in a second buffer of a second file locker (e.g. network PVR storage 254) associated with a second user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis by specifically providing the elements mentioned above, as taught by Rossetti, for the predictable result of assigning storage exclusively to each of a plurality of users in order to decrease the probability of file corruption and loss of saved content to all the users.

Regarding claim 36, Ellis and Rossetti disclose the method of claim 35; moreover, Ellis discloses that each first buffer further comprises an enhancement buffer (Paragraphs [0030] [0290] figure 101; user is allowed to rewind a program that is playing from a network program buffer).

Regarding claim 37, Ellis and Rossetti disclose the method of claim 35; moreover, Ellis discloses the second buffer of a file locker associated with a user (Paragraphs [0250] [0460] [0461] figures 18 and 113; storage dedicated to content recording).
 Ellis is silent to explicitly disclose adding, to a content-storage request database, a pointer indicating to store the third copy of the content item in the second buffer of the second file locker associated with the second user; wherein the storing the third copy of the content item in the second buffer of the second file locker associated with the second user is based on the pointer.
Nevertheless, in a similar field of endeavor Rossetti discloses adding, to a content-storage request database, a pointer (e.g. user content request) indicating to store the third copy of the content item in the second buffer of the second file locker associated with the second user (Paragraphs [0029] [0034] figure 1; scheduler 107 helps server 118 to correctly identify and record the programs requested by a user); 
wherein the storing the third copy of the content item in the second buffer of the second file locker associated with the second user is based on the pointer (Paragraph [0029] figure 1; recording requested by a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis by specifically providing the elements mentioned above, as taught by Rossetti, for the predictable result of assigning storage exclusively to each of a plurality of users in order to decrease the probability of file corruption and loss of saved content to all the users.

Regarding claim 41, Ellis and Rossetti disclose the method of claim 35; moreover, Ellis discloses that determining that the first copy of the content item and the second copy of the content item comprise the same content is based on a comparison of meta data (e.g. global list) associated with the first copy of the content item and meta 

Regarding claim 42, Ellis and Rossetti disclose the method of claim 35; moreover, Ellis discloses that the reducing redundant use of storage space comprises not storing a portion of the second copy of the content item (Paragraphs [0439] [0441] figure 96; separate buffers may be combined when the separate buffers contain video from the same program, wherein the interactive television application may simply store the program to the existing buffer).

Regarding claim 43, Ellis and Rossetti disclose the method of claim 35; moreover, Ellis discloses that the command comprises a request to record content at a future time (Paragraphs [0026] [0424] figure 87; a program that has been selected for recording will not be recorded when that program is already on the global list. Wherein an upcoming program may be selected to be recorded; paragraph [0214] figure 78).

Regarding claim 44, Ellis and Rossetti disclose all the limitations of claim 44; therefore, claim 44 is rejected for the same reasons stated in claim 35.

Regarding claim 45, Ellis and Rossetti disclose all the limitations of claim 45; therefore, claim 45 is rejected for the same reasons stated in claim 36.

Regarding claims 47-49, Ellis and Rossetti disclose all the limitations of claims 47-49; therefore, claims 47-49 are rejected for the same reasons stated in claims 41-43, respectively.

Regarding claims 50-52 and 54-56, Ellis and Rossetti disclose all the limitations of claims 50-52 and 54-56; therefore, claims 50-52 and 54-56 are rejected for the same reasons stated in claims 35-37 and 41-43, respectively.



Claims 40, 46 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis and Rossetti further in view of Baum (Pub No US 2004/0111640). Hereinafter, referenced as Baum.

Regarding claim 40, Ellis and Rossetti disclose the method of claim 35; moreover, Ellis discloses restricting access to contents of a first buffer of the first file locker associated with the first user (Paragraphs [0023] [0395] figure 67; login credentials needed to accessed network recorded content, i.e. buffer storage and recording storage). 
However, it is noted that Ellis and Rossetti are silent to explicitly disclose restricting access associated with the first user such that the contents of the first buffer 
Nevertheless, in a similar field of endeavor Baum discloses restricting access associated with the first user such that the contents of the first buffer of the first file locker associated with the first user can only be accessed from a premises associated with the first user (Paragraph [0154] figure 18; restricting access to content based on particular physical location premises 1804 of the requesting receiver. Wherein the restricted content may be video-on-demand server recordings, paragraph [0053] [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis and Rossetti by specifically providing the elements mentioned above, as taught by Baum, for the predictable result of increasing the security layer by restricting access to content only from particular locations in order to improve the security of a network (Baum - paragraph [0055]).

Regarding claim 46, Ellis, Rossetti and Baum disclose all the limitations of claim 46; therefore, claim 46 is rejected for the same reasons stated in claim 40.

Regarding claim 53, Ellis, Rossetti and Baum disclose all the limitations of claim 53; therefore, claim 53 is rejected for the same reasons stated in claim 40.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423